                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION – BAY CITY

IN RE:
                                                              Case Nos.     16-21394-dob
         CYNTHIA SUE GABARA, et al.,                                        16-21395-dob
                                                                            16-21392-dob
                 Debtors.                                                   16-21391-dob
                                                              Chapter 7 Proceedings
______________________________________/                       Hon. Daniel S. Opperman
LIBERTY MUTUAL INSURANCE COMPANY,
a Massachusetts Corporation,

         Plaintiff,

v.                                                            Adversary Proceeding
                                                              Case No. 20-2053-dob
MERTON S. GABARA, et al.,
      Defendants.
______________________________________/

                OPINION REGARDING DEFENDANTS’ MOTION TO DISMISS

                                            Introduction

         Before the Court are two Motions to Dismiss, one by Defendants Jenna Oliver and Crystal

Parris, the other by Defendants Merton Gabara, Gary Lumsden and Tamyra Crittenden. This

Adversary Proceeding is a direct referral from the United States District Court for the Eastern

District of Michigan (“District Court”), of an action commenced by Liberty Mutual Insurance

Company (“Liberty Mutual”) against Defendants to set aside a settlement agreement resulting in

the dismissal and closure of adversary proceedings previously pending between Liberty Mutual

and Debtors in the underlying bankruptcy cases of Cynthia Gabara, Cheryl Lumsden, Richard

Crittenden and Michael Crittenden.

                                            Jurisdiction

         The parties do not agree that this is a core proceeding. Therefore, the Court could only

have jurisdiction of this proceeding if it is determined to be Arelated to@ these Chapter 7 bankruptcy

cases pursuant to 28 U.S.C. ' 1334(b).

                                                  1

 20-02053-dob         Doc 52    Filed 05/12/21     Entered 05/12/21 15:07:42         Page 1 of 11
                                                    Facts

       The District Court entered an Order on December 8, 2020 referring this matter to this Court.

That Order summarizes the facts and procedural history as follows:

                                      ORDER REFERRING CASE
                                      TO BANKRUPTCY COURT

                Plaintiff filed this action on July 16, 2020, and Defendants moved to
       dismiss. Because the court finds that this case is related to a bankruptcy proceeding,
       it will refer this matter to bankruptcy court.

                                        BACKGROUND FACTS

               Plaintiff Liberty Mutual Insurance Company alleges that Defendants
       engaged in fraud in connection with the settlement of adversary proceedings in
       bankruptcy. In 2016, Plaintiff filed suit against DeVere Construction, Cynthia Sue
       Gabara, Cheryl Lumsden, Richard Lee Crittenden, and Michael Crittenden, seeking
       to recover on construction bonds and an indemnity agreement. Subsequently, the
       individual indemnitors (“Debtors”) filed Chapter 7 bankruptcy petitions. The
       Debtors did not list Tower Developers, LLC (“Tower”), as an asset. Liberty
       initiated adversary proceedings against each of the Debtors. After participating in
       mediation, Liberty, the Debtors, and the Debtors’ spouses (Defendants Merton
       Gabara, Gary Lumsden, Tamyra Crittenden, and non-party Susan Crittenden,
       collectively referred to as the Non-Debtor Spouses) negotiated a global settlement
       agreement.1 See ECF No. 1-2.

               As part of the settlement, Liberty sought the liquidation of Tower, but the
       Non-Debtor Spouses objected, representing that Tower was owned solely by them
       and not the Debtors. In support, the Non-Debtor Spouses provided assignments
       indicating that each Debtor transferred his or her membership interest in Tower to
       his or her spouse in 2005. See ECF No. 1-1. These assignments were witnessed by
       Jenna Oliver and Crystal Parris, who are the daughters of the Lumsdens and
       Gabaras, respectively.

              Relying on the assignments and believing that any potential fraudulent
       conveyance claim was time barred, Liberty did not pursue liquidation of Tower.
       ECF No. 1 at ¶¶ 37-39. The parties executed the Settlement Agreement on March
       2, 2018, and the adversary proceedings were dismissed on April 19, 2018. The
       dismissal orders provided that the adversary proceedings may be reopened for the
       purpose of enforcing the Settlement Agreement.




                 1 Merton Gabara, Gary Lumsden, and Tamyra Crittenden are sued in their capacities as
       trustees for their trusts. They signed the Settlement Agreement as individuals and as trustees for
       their trusts. ECF No. 1-2.
                                                       2

 20-02053-dob        Doc 52       Filed 05/12/21        Entered 05/12/21 15:07:42              Page 2 of 11
           In November 2019, one of the Non-Debtor Spouses, Susan Crittenden,
    contacted Liberty’s counsel. Susan Crittenden claimed that the Debtors
    fraudulently transferred their interests in Tower to the Non-Debtor Spouses in 2016
    and backdated the assignments to 2005. She signed an affidavit stating that the
    purpose of the transfers was to avoid any lien or liquidation of Tower by Liberty.
    ECF No. 1 at ¶ 41. As corroboration, Susan Crittenden stated that Oliver and Parris
    witnessed the assignments by signing their married names, although they were not
    yet married at the time the assignments were purportedly executed in 2005.

             Liberty filed this action against Non-Debtor Spouses Merton Gabara, Gary
    Lumsden, and Tamyra Crittenden, as well as Oliver and Parris. Liberty alleges
    claims for fraudulent inducement and conspiracy to commit fraud. Defendants have
    filed motions to dismiss for lack of subject matter jurisdiction and for failure to
    state a claim. See Fed. R. Civ. P. 12(b)(1), (6).

                                  LAW AND ANALYSIS

            The Non-Debtor Spouse Defendants (Merton Gabara, Gary Lumsden, and
    Tamyra Crittenden) contend that the court lacks subject matter jurisdiction over this
    case and that Plaintiff should seek relief in bankruptcy court. As discussed below,
    the court finds that it has “related to” bankruptcy jurisdiction over this matter and
    that dismissal is therefore not appropriate under Federal Rule of Civil Procedure
    12(b)(1).

            District courts have jurisdiction over bankruptcy cases, including “all civil
    proceedings arising under title 11, or arising in or related to cases under title 11.”
    28 U.S.C. § 1334(b). Pursuant to 28 U.S.C. § 157(a), district courts may refer
    bankruptcy proceedings to bankruptcy court. In this district, bankruptcy matters are
    automatically referred to bankruptcy court pursuant to LR 83.50, which provides
    that “[u]nless withdrawn by a district judge, all cases under Title 11 of the United
    States Code and any or all proceedings arising under Title 11 or arising in or related
    to a case under Title 11 are referred to bankruptcy judges.” Id. This rule is consistent
    with the court’s intent “to give bankruptcy judges the broadest possible authority
    to administer cases and proceedings properly within their jurisdiction.” LR
    83.50(a)(1).

             “[F]or purposes of determining section 1334(b) jurisdiction, it is necessary
    only to determine whether a matter is at least ‘related to’ the bankruptcy.” In re
    Wolverine Radio Co., 930 F.2d 1132, 1141 (6th Cir. 1991). “[T]he test for
    determining whether a civil proceeding is related to bankruptcy is whether the
    outcome of that proceeding could conceivably have any effect on the estate being
    administered in bankruptcy.” In re Greektown Holdings, LLC, 728 F.3d 567, 577
    (6th Cir. 2013) (quoting Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir.1984)).
    An action is “related to bankruptcy if the outcome could alter the debtor’s rights,
    liabilities, options, or freedom of action (either positively or negatively) and which
    in any way impacts upon the handling and administration of the bankrupt estate.”
    In re Dow Corning Corp., 86 F.3d 482, 489 (6th Cir. 1996) (quoting Pacor, 743
    F.2d at 994). “Proceedings ‘related to’ the bankruptcy include . . . suits between
    third parties which have an effect on the bankruptcy estate.” Celotex Corp. v.
    Edwards, 514 U.S. 300, 308 n.5 (1995). “A proceeding ‘need not necessarily be
                                                3

20-02053-dob     Doc 52     Filed 05/12/21      Entered 05/12/21 15:07:42          Page 3 of 11
    against the debtor or against the debtor’s property’ to satisfy the requirements for
    ‘related to’ jurisdiction.” Dow Corning, 86 F.3d at 489 (citation omitted). However,
    “there must be some nexus between the ‘related’ civil proceeding and the title 11
    case.” Id.

             Plaintiff argues that the outcome of this suit could not conceivably impact
    the bankruptcy estates, because they have been fully administered and dismissed.
    “It is true that ‘[a]t the most literal level, it is impossible for a bankrupt debtor’s
    estate to be affected by a post-confirmation dispute because the debtor’s estate
    ceases to exist once confirmation has occurred.’” In re HNRC Dissolution Co., 761
    Fed. Appx. 553, 560 (6th Cir. 2019) (quoting Greektown Holdings, 728 F.3d at
    577). But the Sixth Circuit “has not read the test so literally,” noting that § 1334(b)
    “does not distinguish between pre- and post-confirmation jurisdiction.” Id.

            In HNRC Dissolution, the plaintiff alleged that he was the rightful owner of
    an account that had been included in the debtor’s estate and that was the subject of
    an adversary interpleader proceeding. The district court found “related to”
    jurisdiction under § 1334(b) and referred the matter to bankruptcy court. The Sixth
    Circuit affirmed, rejecting the plaintiff’s argument that the “there was no longer a
    bankruptcy estate that could be affected” by the outcome of the suit. Id. at 560. The
    court noted that the plaintiff raised issues related to the validity and enforcement of
    the orders of the bankruptcy court and sought relief that could result in the
    readministration of the estate. Id.

             Consistent with HNRC Dissolution, the dismissal of the bankruptcy cases
    does not necessarily preclude “related to” jurisdiction over this suit. Plaintiff does
    not otherwise challenge bankruptcy jurisdiction here. In settling the adversary
    proceedings, Plaintiff relied on Defendants’ representation that Tower was not an
    asset of the Debtors and did not pursue that claim. Plaintiff seeks to rescind the
    Settlement Agreement, to which the Debtors are parties. Plaintiff also implicitly
    contends that Tower was fraudulently transferred and should have been an asset of
    the estates. See ECF No. 1 at ¶¶ 36-39, 42, 57-59, 67. Were Plaintiff to prevail on
    its claim, it is conceivable that the bankruptcy case could be reopened and Debtors’
    estates could be re-administered to account for the Tower assets. See HNRC
    Dissolution, 761 Fed. Appx. at 560 (finding “related to” jurisdiction when, if the
    plaintiff “were to succeed in undoing the confirmed sale, it could conceivably
    require re-administration of the Account in bankruptcy”); see also 11 U.S.C. §
    350(b) (bankruptcy case may be reopened “to administer assets, to accord relief to
    the debtor, or for other cause”). Therefore, the “related to” jurisdictional test is met.

            Defendants argue, without support, that the presence of bankruptcy
    jurisdiction requires the court to dismiss Plaintiff’s complaint for lack of subject
    matter jurisdiction. As discussed above, the court does not lack subject matter
    jurisdiction. Because the court has jurisdiction under § 1334(b), it will refer this
    case to the bankruptcy court pursuant to § 157(a) and LR 83.50. The court otherwise
    makes no ruling regarding the pending motions to dismiss, which are properly
    addressed by the bankruptcy court.

           Accordingly, IT IS HEREBY ORDERED that this case is REFERRED to
    the Bankruptcy Court for the Eastern District of Michigan.
                                            4

20-02053-dob     Doc 52      Filed 05/12/21      Entered 05/12/21 15:07:42         Page 4 of 11
         Subsequently, Defendants Oliver and Parris filed a Joint Motion for Reconsideration

arguing that since their Motion to Dismiss was based on the Plaintiff’s failure to state a claim upon

which relief can be granted, the District Court should reconsider its December 8, 2020 Order.

Likewise, Defendants Gabara, Lumsden and Crittenden filed a Motion for Reconsideration seeking

a different result. All Defendants sought a clarification of certain statements made by the District

Court.

         On January 5, 2021, the District Court entered an Order Clarifying ECF No. 22 and

Denying Defendants’ Motion for Reconsideration. As stated by the District Court:

                      ORDER CLARIFYING ECF NO. 22 AND DENYING
                     DEFENDANTS’ MOTIONS FOR RECONSIDERATION

                 Before the court are two motions for reconsideration, one filed by
         Defendants Merton Gabara, Gary Lumsden, and Tamyra Crittenden, and the other
         filed by Defendants Jenna Oliver and Crystal Parris. The standard for granting a
         motion for reconsideration is as follows:

               Generally, and without restricting the court’s discretion, the court will
               not grant motions for rehearing or reconsideration which merely
               present the same issues ruled upon by the court, either expressly or by
               reasonable implication. The movant shall not only demonstrate a
               palpable defect by which the court and the parties have been misled but
               also show that correcting the defect will result in a different disposition
               of the case.

         LR 7.1(h)(3).

                  Both sets of Defendants seek clarification of the court’s December 8, 2020
         order referring this case to bankruptcy court. See ECF No. 22. Defendants request
         that the court clarify that its “Background Facts” section does not represent findings
         of fact, but only a recitation of Plaintiff’s allegations. Given the procedural posture
         of this case, the court does not believe that its order could be misconstrued as setting
         forth findings of fact. Nonetheless, to allay Defendants’ concerns, the court clarifies
         that it did not make findings of fact, but recited the allegations in Plaintiff’s
         complaint for purposes of satisfying itself that it had subject matter jurisdiction.

                Defendants Oliver and Parris also argue that the court’s order contained a
         palpable defect. Oliver and Parris contend that they did not argue that the court
         lacked subject matter jurisdiction or that this case should be heard by the
         bankruptcy court. They also assert that they were not involved in the underlying
         bankruptcy or settlement. Although Oliver and Parris argue that these are palpable

                                                    5

 20-02053-dob         Doc 52     Filed 05/12/21      Entered 05/12/21 15:07:42          Page 5 of 11
       defects, they do not “also show that correcting the defect will result in a different
       disposition of the case.” LR 7.1(h)(3).

               By implication, these defendants suggest that the claims against them
       should not have been referred to bankruptcy court. Oliver and Parris do not,
       however, provide authority for this proposition. The court determined that it has
       “related to” bankruptcy jurisdiction over this action pursuant to 28 U.S.C. §
       1334(b). See ECF No. 22 at 276-79. Oliver and Parris do not argue or provide
       authority that the court erred in this regard.

               Accordingly, except for the clarification set forth in this order, IT IS
       HEREBY ORDERED that Defendants’ motions for reconsideration (ECF Nos. 23,
       24) are DENIED.

       Defendants Oliver and Parris assert in their Motion to Dismiss that this Court lacks subject

matter jurisdiction under Rule 12(b)(1), warranting dismissal of this adversary proceeding against

them. Specifically, they argue that Plaintiff’s claims against them do not directly impact the

underlying bankruptcy estates. They also assert that they never subjected themselves to the

jurisdiction of these bankruptcy proceedings as debtors or as parties in any adversary proceeding,

nor were they parties to the settlement agreement at issue. Thus they argue, “related to”

jurisdiction as to them does not exist.

       Defendants Gabara, Crittenden and Lumsden file a Motion to Dismiss for failure to state a

claim under Rule 12(b)(6).

                                                 Law

Standard for Motion to Dismiss - Lack of Subject Matter Jurisdiction and Failure to State a Claim

       Federal Rule of Civil Procedure 12(b)(1) and (6), applicable in this adversary proceeding

through Federal Rule of Bankruptcy Procedure 7012, state:

       Every defense to a claim for relief in any pleading must be asserted in the
       responsive pleading if one is required. But a party may assert the following
       defenses by motion:

               (1) lack of subject-matter jurisdiction;
               ....

               (6)     failure to state a claim upon which relief can be granted;
               ...

                                                  6

 20-02053-dob        Doc 52     Filed 05/12/21     Entered 05/12/21 15:07:42        Page 6 of 11
        A motion asserting any of these defenses must be made before pleading if a
        responsive pleading is allowed.

Motion to Dismiss Standard under Federal Rule of Civil Procedure 12(b)(6)

        Under Federal Rule of Civil Procedure 12(b)(6), made applicable in this adversary

proceeding by Federal Rule of Bankruptcy Procedure 7012(b), a party may assert by motion the

“failure to state a claim upon which relief can be granted.” The United States Supreme Court has

held that in order to survive a Rule 12(b)(6) motion to dismiss, the complaint must allege “enough

facts to state a claim that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). In so doing, the Supreme Court renounced the previously “‘accepted rule that a complaint

should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff

can prove no set of facts in support of his claim which would entitle him to relief.’” Id. at 561-62

(quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). As explained by the Supreme Court in

Twombly, while “Federal Rule of Civil Procedure 8(a)(2) requires only a short and plain statement

of the claim showing that the pleader is entitled to relief, in order to give the defendant fair notice

of what the claim is and the grounds upon which it rests,” this “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do[.] . . . Factual

allegations must be enough to raise a right to relief above the speculative level,” assuming that all

of the complaint’s allegations are true. Id. at 555 (internal quotations and citations omitted).

        In Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009), the Supreme Court confirmed that the

Twombly standard applies in all federal civil actions and not just in antitrust disputes as was the

case in Twombly. The Supreme Court also emphasized that the assumption that all of the

allegations are true does not apply to legal conclusions: “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. at 678 (citing

Twombly, 550 U.S. at 555). Moreover, the Supreme Court noted that “where the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the complaint


                                                   7

 20-02053-dob        Doc 52      Filed 05/12/21      Entered 05/12/21 15:07:42         Page 7 of 11
has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting

Fed. R. Civ. P. 8(a)(2)).

       In summary, while the plausibility standard first set forth by Twombly does not require

“‘detailed factual allegations’” or a showing of probability, id. at 678 (quoting Twombly, 550 U.S.

at 555), “‘the complaint must contain either direct or inferential allegations respecting all material

elements to sustain a recovery under some viable legal theory,’” Digeronimo Aggregates, LLC v.

Zemla, 763 F.3d 506, 509 (6th Cir. 2014) (quoting Handy-Clay v. City of Memphis, 695 F.3d 531,

538 (6th Cir. 2012)). When deciding a Rule 12(b)(6) motion to dismiss, the Court “must ‘construe

the complaint in the light most favorable to the plaintiff, accept its allegations as true, and draw all

reasonable inferences in favor of the plaintiff.’” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir.

2015) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). The defendant has the

burden of showing that the plaintiff failed to state a plausible claim for relief. Id.


       The law has otherwise been sufficiently stated and summarized by the District Court in its

December 8, 2020 Order.

                                               Analysis

A.     Motion to Dismiss – Defendants Oliver and Parris

       The District Court clearly held that the “’related to’ jurisdictional test is met.” This is a

troubling hurdle for this Court to overcome, unless the District Court’s Order can be interpreted to

convey related to jurisdiction upon this Court to determine whether related to jurisdiction, exists.

Defendants Oliver and Parris present a strong argument that even if Plaintiff’s claims against them

were successful and this Court found they had committed fraud, any damages and recovery would

seemingly not have an effect on the administration of these bankruptcy cases. In their view, this

presents a classic, non-debtor versus two non-debtors scenario in which even related to jurisdiction

does not exist.


                                                   8

 20-02053-dob        Doc 52     Filed 05/12/21      Entered 05/12/21 15:07:42            Page 8 of 11
        While both Defendants may be correct, this Court is bound to follow the decision of the

District Court in this case. Both the December 8, 2020 and January 5, 2021 Orders state the District

Court has jurisdiction, so by extension this court does as well, especially since the District Court

specifically referred this matter to this Court. This Court understands and appreciates the fervor

Defendants Oliver and Parris have regarding their argument, but it is for the Sixth Circuit Court of

Appeals or the United States Supreme Court to reverse the District Court, not this Court. The

Motion to Dismiss of Defendants Jenna Oliver and Crystal Parris is denied.

B.      Motion to Dismiss – Defendants Gabara, Lumsden and Crittenden

        Defendants Gabara, Lumsden and Crittenden argue that Rule 12(b)(6) dictates that this

Court dismiss the action against them. Per these Defendants, Liberty Mutual cannot demonstrate

the elements of fraudulent inducement, which are:

        1)       The Defendant made a material representation regarding a past or existing fact.

        2)       The representation was false.

        3)       The Defendant either knew the representation was false or made it recklessly

without knowledge of its truth.

        4)       The representation was made with the intent that Plaintiff would act upon it.

        5)       The Plaintiff did act in reliance on the representation, which caused the Plaintiff to

suffer damages.

Hi-Way Motor Co. v. Int’l Harvestor Co., 398 Mich. 330, 336 (1976).

        These Defendants further argue that the Settlement Agreement contains clauses that neither

party relied on written or oral representations of the other.2 Liberty Mutual takes the opposite


2 The relevant provision of the Settlement Agreement states:

        19. Entire Agreement. This Agreement constitutes the entire agreement between the Parties and
        supersedes any prior discussions or agreement. No modifications of this Agreement shall be binding
        on any such party unless it has been agreed to in writing, signed by the party to be bound, and
        identified as an amendment to this Agreement.

ECF No. 1-2, Exhibit 2, p. 11.
                                                         9

 20-02053-dob          Doc 52       Filed 05/12/21        Entered 05/12/21 15:07:42             Page 9 of 11
view and asserts these Defendants had a duty to disclose the information about their ownership in

Tower Developer.

       Counsel for the Plaintiff and these Defendants continued the disagreement about disclosure

during oral argument, with Defendants’ counsel pointing out that certain documents were

provided, with Plaintiff’s counsel taking the opposite view.

       This leaves the Court with the impression that there are factual issues which cannot be

resolved as a matter of law at this time. Both parties marshal facts that support their respective

interpretation of the Settlement Agreement that could lead this Court to a legal conclusion, but

these facts are not established at this time. On the face of the Complaint, Plaintiff has stated a

claim. Whether Plaintiff can prove that claim remains to be seen.

       Defendants also argue that Plaintiff’s Complaint is untimely under Rule 60 in that the

Complaint was filed long after this Court dismissed the adversary proceedings against Richard

Crittenden, Michael Crittenden, Cynthia Gabara, and Cheryl Lumsden. But as Liberty Mutual

points out, the Defendants in this action were not Defendants in the adversary proceeding, so Rule

60 is inapplicable. Under Rule 60(b), the Court “may relieve a party or its legal representative

from a final judgment, order, or proceeding . . . .”. Defendants were not parties in the previous

adversary proceeding, nor are they parties’ legal representative. Thus, Liberty Mutual is correct,

and Defendants’ Rule 60(b) argument fails.

       Finally, Defendants argue Liberty Mutual is barred from bringing this action by laches. In

support, Defendants point to the finalization of the sale of Crittenden Retreat, the last asset to be

sold under the Settlement Agreement some four months after the instant complaint was filed in

District Court. Consistent with the Settlement Agreement, Liberty Mutual received 64% of the

net proceeds of the sale. Defendants argue Liberty Mutual is barred by laches or has ratified the

Settlement Agreement because it accepted these proceeds. In response, Liberty Mutual reminds



                                                 10

 20-02053-dob       Doc 52     Filed 05/12/21     Entered 05/12/21 15:07:42        Page 10 of 11
the Court that laches is a defense with the burden of proof on the Defendants. Also, Liberty Mutual

questions the delay of four months and the prejudice to Defendants.

        Again, the Court is reminded that the early stages of this action weigh against Defendants.

Liberty Mutual may be barred by laches, but this is a defense and is fact intensive. While the Court

denies Defendants’ Motion at this time, Defendants make strong arguments that may not bode

well for Liberty Mutual. For example, Defendants facially do have a strong claim that the proceeds

from the Crittenden Retreat sale received by Liberty Mutual should be returned. Likewise, Liberty

Mutual was able to thread the legal needle as to the contractual language for purposes of this

Motion to Dismiss, but limited discovery that is appropriate here may make that task harder, if not

impossible. As to Defendants Oliver and Parris, the allegations at this time do not address what,

if any, liability they may have. Moreover, if liability for them exists, what is the measure of

damage?

        On the other hand, the affidavit of Susan Crittenden raises disturbing facts – or perhaps

not. Limited, focused, and concise discovery should be available to answer the questions raised

here.

                                            Conclusion

        For the reasons stated in this Opinion, the Motion to Dismiss of Defendants Oliver and

Parris is denied. The Motion to Dismiss of Defendants Gabara, Lumsden and Crittenden is denied.

Signed on May 12, 2021




                                                11

 20-02053-dob      Doc 52     Filed 05/12/21     Entered 05/12/21 15:07:42         Page 11 of 11
